


Exhibit 10(z)


OFFICER RESIGNATION AGREEMENT


THIS OFFICER RESIGNATION AGREEMENT (“Agreement”) is entered into by and between
Denbury Resources Inc., a Delaware corporation (“DRI,” and together with its
subsidiaries, collectively, the “Company”), and Robert L. Cornelius
(“Cornelius”) on December 18, 2013 (the “Execution Date”) and will become
effective as of the end of the day on December 31, 2013 (the “Effective Date”)
unless earlier revoked by Cornelius pursuant to, and in accordance with, Section
9(c).


W I T N E S S E T H:


WHEREAS, Cornelius has been employed by DRI since September 2006 and has served
as an officer of DRI for over seven years, currently serving as DRI’s Senior
Vice President - Commercial Development, Government Affairs and Project
Management;


WHEREAS, DRI and Cornelius have reached certain agreements as to the terms and
conditions of Cornelius’ resignation as an officer, director, member and/or
manager of the Company, and his continued employment related to operational,
technical and engineering matters; and


WHEREAS, Cornelius has been in a position of special responsibility and trust
with the Company during his employment, with access to highly sensitive,
valuable, confidential and proprietary information regarding the Company’s
methods of operations, current and future business plans and strategies,
personnel and finances, and other confidential and/or non-public information of
the Company;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, DRI and Cornelius agree as follows:


1.Resignation as Senior Vice President. Cornelius and DRI agree that as of the
end of business on the Effective Date, Cornelius shall resign as (a) Senior Vice
President - Commercial Development, Government Affairs and Project Management of
DRI and (b) an officer, director, member and/or manager of all other DRI
subsidiaries, and shall not thereafter serve the Company in an officer’s,
director’s, member’s or manager’s capacity.


2.Resignation Consideration. In exchange for, and in reliance on, the promises
and covenants Cornelius makes in this Agreement, the Company covenants and
agrees to pay or provide Cornelius with the following resignation compensation
(the “Resignation Benefits”):


(a)the lump sum amount of $395,000.00 in cash (the “Lump Sum Amount”), provided
that on or immediately prior to the date on which such one-time payment is to be
made to Cornelius or, if earlier, the date on which an amount is required to be
included in the income of Cornelius as a result of such payment, Cornelius shall
be required to pay to the Company, in cash, the amount which the Company
reasonably determines to be necessary in order for the Company to comply with
applicable federal or state tax withholding and the collection of employment
taxes.


(b)During the Continuation Period (as defined below), the applicable premium
payment under COBRA, when due, for Cornelius and his qualified beneficiaries for
the cost of benefit continuation under the Company’s major medical benefit plan,
dental plan and vision insurance program, but excluding coverage under the
Company’s flexible spending account plan and other insurance or other benefits
provided by the Company (“COBRA Benefits”) in which Cornelius has enrolled for
the 2014 plan year, as such COBRA Benefits change as permitted by COBRA,
beginning on January 1, 2014 and continuing and ending on June 30, 2015 (the
“Continuation Period”). If Cornelius does not properly elect COBRA coverage in
accordance with the applicable benefit plans, Cornelius will not receive the
COBRA Benefits. For purposes of clarity, the COBRA Benefits provided pursuant to
this paragraph will run concurrently with any period of COBRA coverage Cornelius
may be entitled to receive under applicable law and the applicable benefit
plans, determined without regard to this paragraph.


(c)The Company’s payment of the Resignation Benefits is subject to applicable
federal, state, and local taxes and withholding, specifically including the
withholding from any benefits payable under Sections 2(a) and 2(b).

- 1 -

--------------------------------------------------------------------------------






(d)The payment of the Lump Sum Amount will be made, if possible, on the next
regularly-scheduled payroll following the Effective Date, and in no event later
than March 1, 2014, but only if this Agreement is not revoked pursuant to, and
in accordance with, Section 9(c). Notwithstanding anything to the contrary
contained herein, no Resignation Benefits or any other amounts shall be due or
otherwise payable or commence under this Agreement if this Agreement is revoked
pursuant to, and in accordance with, Section 9(c).


3.Equity Awards; Cash Awards. Those equity awards (consisting of Stock Option
Awards, a Performance Stock Award, Total Shareholder Return Performance Stock
Awards, Restricted Stock Awards, and Stock Appreciation Rights Agreements) and
cash awards (consisting of a Performance Cash Award) held by Cornelius
immediately prior to the Effective Date shall be treated, governed and
interpreted according to the terms of such awards, and as applicable, of DRI’s
equity compensation plans under which they have been issued, including the
vesting provisions thereof, and in a manner which accommodates both Cornelius’
transition from a full-time employee to a part-time employee under the terms of
Section 4 below, and his no longer being an officer of the Company as provided
in Section 1 above.


4.Continued Employment. Cornelius shall be employed by the Company on a
part-time basis for work on operational, technical and engineering matters and
government affairs for the period (the “Employment Period”) commencing on the
Effective Date and ending on October 31, 2015 (the “Non-Competition Termination
Date”), and in lieu of and in replacement of Cornelius’ current salary, during
the Employment Period Cornelius shall be paid a salary at the rate of $24,000.00
per year in accordance with, and subject to, the Company’s payroll policies that
apply to other employees of the Company. Cornelius’ employment shall not require
him to render services to the Company on a full-time basis, but consistent with
the provisions of Section 6(d) hereof, on a basis as requested from time to time
by the Company’s Chief Executive Officer or Chief Operating Officer, at such
places as may reasonably be agreed upon. In the event that Cornelius is
requested to work more than five (5) full days during any calendar month,
Cornelius shall be entitled to be paid an additional $1,000 per day for each
additional full day worked, or a commensurate proportion of such $1,000 amount
for less than a full day’s work. In connection with Cornelius’ part-time
employment by the Company during the Employment Period, Cornelius shall be
entitled to reimbursement for reasonable and necessary expenses incurred in
furtherance of the Company’s business in accordance with the Company’s policies,
and upon presentation of documentation in accordance with the expense
reimbursement policies of the Company as they may exist from time to time, and
submission to the Company of adequate documentation in accordance with federal
income tax regulations.


5.Non-Eligibility for Company Plans. Other than as expressly set forth herein,
after the Effective Date Cornelius will not be eligible to receive awards under
DRI’s equity compensation plans made available to employees, nor will he be
eligible to receive any severance benefits under the terms of any of DRI’s
severance protection plans.


6.Cornelius’ Non-Competition and Other Covenants and Agreements. In
consideration of the compensation paid and to be paid to Cornelius, to which
Cornelius acknowledges he is not otherwise entitled, as well as the continued
access to the Company’s confidential information during the Employment Period,
and the agreements to be performed which are contained herein, Cornelius agrees
to the following covenants as reasonable and necessary for the protection of the
Company’s business interests:


(a)Definitions:


“Competing Business” means any person or entity that competes with or would
compete with or displace, or that engages in any other activities so similar in
nature or purpose to those of the Company set forth below so as to compete with,
or displace or attempt to compete with or displace (i) in those geographic areas
where the Company currently has activities as of the Effective Date or where it
anticipates doing future business as part of the Company’s business plan
disclosed to or developed by or in consultation with Cornelius prior to the
Effective Date, any of the activities of the Company which involve or encompass
the purchase, ownership or development of CO2, in any form, CO2 pipelines, or
the injection of CO2 into previously producing oil fields for the purpose of
tertiary recovery of remaining oil, or (ii) in the Gulf Coast and Rocky Mountain
regions where the Company currently has activities as of the Effective Date, the
purchase, ownership or development of oil fields with remaining oil potentially
recoverable through CO2 enhanced oil recovery operations.



- 2 -

--------------------------------------------------------------------------------




“Covered Persons” means any person employed by the Company either as an
employee, consultant or advisor, as of the Execution Date, or hired by the
Company prior to November 1, 2015.


(b)No Unfair Competition; Non-Solicitation Agreement. Cornelius agrees that for
the Employment Period, Cornelius will not, either directly or indirectly
(whether personally or through another business, entity or person):
(i)    work for, supervise, assist or participate in, a Competing Business in
any capacity (as owner, employee, consultant, advisor, contractor, officer,
director, lender, investor, agent, or otherwise) or otherwise engage in any
Competing Business, or


(ii)    (1) recruit, solicit, or induce, (2) attempt to recruit, solicit or
induce, or (3) encourage others to recruit, solicit or induce, any Covered
Person to diminish, curtail, divert, or cancel its or their business
relationship with, or employment by, the Company, specifically including
providing directly or indirectly a reference to a recruiter, acquaintance or
competitor that an employee, consultant or advisor to the Company may be
amenable to recruitment from a third party.


This Section creates a narrowly tailored restraint in order to avoid unfair
competition and irreparable harm to the Company and is not intended or to be
construed as a general restraint from Cornelius engaging in a lawful profession
or a general covenant against competition in the oil and gas industry through
the Non-Competition Termination Date. To this end, within the constraints of the
preceding provisions of this Section 6(b), DRI agrees that this Section 6(b)
will not prohibit Cornelius’ work, engagement, or investment in the oil and gas
industry (the “Activities”) so long as the Activities do not involve Cornelius
or entities, persons or groups for whom Cornelius works, consults or invests (x)
competing with or displacing the specified activities of the Company in those
geographic areas or regions enumerated above in Section 6(a), or (y) using the
Company’s data or non-public business plans disclosed or known to Cornelius
during his employment by the Company, in both cases provided that Cornelius
obtains the prior express written approval of DRI’s Chief Executive Officer of
any such work, engagement or investment in such Activities, provided that
nothing in this Section 6 will prohibit the ownership of less than 10% of the
publicly traded capital stock of an entity so long as this is not a controlling
interest or mutual fund investments.


If Cornelius wishes to pursue the Activities prior to the Non-Competition
Termination Date, he will present to the Chief Executive Officer of DRI, a
written description of any such proposed Activities. It is expected that any
such proposal shall include, among other things and as applicable, (i) the
geographical area within which Cornelius desires to pursue the Activities, (ii)
the terms of any proposed acquisition of properties or leases, and (iii) a
complete geological review of the proposal. DRI agrees to respond in writing to
Cornelius’s request within 10 business days of receipt of such written
description, at the address provided in Section 11 below, stating DRI’s approval
(which can only be provided by DRI’s Chief Executive Officer and which may be
granted subject to the satisfaction of various conditions) or disapproval of
such Activities and the specific reasons for any applicable disapproval to the
extent DRI can do so without disclosing to Cornelius otherwise non-public
information. DRI agrees not to unreasonably withhold consent to Cornelius’
request to engage in future Activities.


(c)No Personal Use of Company Oil and Gas Resources. Cornelius agrees that in
conjunction with his continuing employment by the Company, he will not utilize
Company oil and gas resources, including, but not limited to, maps, seismic
information, feasibility studies, personnel, computers, software, books and
records, or any other corporate assets, in connection with the Activities for
his own account or the account of any entity, persons or groups for whom he
works or consults or in which he invests, unless DRI’s Chief Executive Officer
provides his prior express written consent.


(d)Cooperation and Assistance. In exchange for the compensation, covenants, and
other good and valuable consideration provided by DRI herein, Cornelius agrees
that he will until the expiration of the Employment Period (i) make himself
reasonably available to the Company to provide assistance to the Company as
deemed necessary by the Company from time to time in its business operations;
(ii) provide whatever cooperation and/or assistance is needed for any legal
matters, proceedings or issues, the Company may face; and (iii) cooperate with
and assist the Company and its employees in effecting an orderly transition of
all functions, duties and responsibilities of Cornelius as an officer, director
and manager to one or more other employees of the Company, as the Company shall
reasonably request. Additionally, Cornelius agrees to provide such assistance in
a professional manner, and in no event take any action that does, or could

- 3 -

--------------------------------------------------------------------------------




reasonably, create a conflict of interest between himself and the Company, or
that could subject either him or the Company to civil or criminal liability or
is contrary to the policies or procedures of the Company.


(e)Nondisparagement. The parties hereto agree that they will refrain from
engaging in any conduct, verbal or otherwise, that would disparage or harm the
reputation of the other or, insofar as this Agreement pertains to DRI, its
former and present parents, subsidiaries, and/or affiliates, along with its
predecessors, successors and/or assigns, if any, as well as their respective
former and present officers, directors, managers, general or limited partners,
representatives, agents, employees and/or attorneys, if any, jointly and
severally (collectively, the “DRI Released Parties”), and Cornelius further
agrees that he will not say anything of a disparaging nature about the
operations, management, or performance of the DRI Released Parties. Such conduct
shall include, but not be limited to, any negative statements made orally or in
writing by either of the parties about the other or any of the DRI Released
Parties.


Nothing in this Agreement shall prohibit Cornelius from providing, or limiting,
testimony in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law.
To the fullest extent permitted by law, Cornelius agrees to notify the Company
as promptly as practicable after receiving any request for testimony or
information in response to a subpoena, court order, regulatory request or other
judicial, administrative or legal process or otherwise as required by law.


(f)Confidential Information and Property. Cornelius will be entitled to retain
the Company-issued laptop computer, cellular telephone and iPad which he is
currently using. Cornelius agrees that he has returned, or within three (3) days
after the Effective Date will return, to the Company any and all originals
and/or copies of documents relating to the business of the Company or any of the
other DRI Released Parties, although in conjunction with his part-time
employment under the provisions of Section 4 above he may be provided with or
have access to Company “confidential information,” which he will return to the
Company upon request. Cornelius further agrees that he will not directly or
indirectly disclose to anyone, or use for his own benefit or the benefit of
anyone other than the Company, any “confidential information” that he has
received through his employment with the Company. “Confidential information”
shall be information that has been disclosed or made available to, or created
by, Cornelius, and which was at the time of disclosure, availability or creation
confidential or proprietary to the Company, and involves the Company’s current
and future business plans and strategies, methods of operations or operational
techniques, management and employee information, information regarding the
Company’s practices and processes, or other non-public information. Cornelius
further agrees that in the event it appears that he will be compelled by law or
judicial process to disclose any such confidential information to avoid
potential liability, he will notify the Company in writing immediately upon his
receipt of a subpoena or other legal process.


7.Mutually Dependent. The provisions of Section 4 above regarding Cornelius’
continued employment related to operational, technical and engineering matters
and DRI’s continuing obligations to Cornelius which are related thereto, and the
covenants and agreements of Cornelius set forth in Section 6 above, are mutually
dependent, and Cornelius understands and agrees that a violation of any of the
provisions of Section 6 above will be considered a material breach of this
Agreement, and further acknowledges and agrees that irreparable harm to the
Company would result from breach by him of any such provisions. Accordingly,
notwithstanding any provision of this Agreement to the contrary, Cornelius will
permanently forfeit any rights to continued employment by the Company as set out
under the provisions of Section 4 above, and the Company may immediately
terminate such employment, beginning on the date that either (i) Cornelius
violates any provision of Section 6 above, or (ii) all or any part of, or the
application of, Section 6 above is held or found invalid or unenforceable for
any reason whatsoever by a court of competent jurisdiction in an action between
Cornelius and DRI, and on such date any continuing obligations of the Company to
Cornelius tied to his continued employment shall be extinguished.


8.Release and Waiver by Parties. For and in consideration of the payments
provided to be made under the provisions of Section 2 above, and the continued
employment by Cornelius under the provisions of Section 4 hereof, as well as the
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Cornelius, on behalf of himself and his family, assigns,
representatives, agents, and/or heirs, if any (collectively with Cornelius, the
“Cornelius Parties”), hereby covenants not to sue and fully, finally and forever
releases, acquits and discharges the DRI Released Parties from any and all
claims, demands, actions, or liabilities of whatever kind or character, whether
known or unknown, which the Cornelius Parties, or any one of them, has or might
claim to have against the DRI Released Parties, or any one of them, for any and
all injuries, damages (actual or punitive), losses, attorneys’ fees, if any,
incurred by any Cornelius Party arising out of or in connection with any
occurrence which transpired prior to the execution of this Agreement, including,
without limitation:



- 4 -

--------------------------------------------------------------------------------




(a)All claims and causes of action arising under contract, tort, statute, or
other common law, including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation, refusal to perform an illegal act and invasion of privacy.


(b)All claims and causes of action arising under any federal, state, or local
law, regulation, or ordinance, including without limitation, claims under the
AGE DISCRIMINATION IN EMPLOYMENT ACT, as amended, the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1866, the Americans With Disabilities Act,
the Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act as amended (except for vested benefits to which
he is entitled), the Texas Commission on Human Rights Act, the Texas Labor Code,
the Texas Government Code, as well as any claims for compensation of any nature
whatsoever, employee benefits, vacation pay, expense reimbursement, consulting,
equity awards, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, or employment benefits or compensation, except as
specifically set forth in Paragraph 2, “Resignation Consideration,” Paragraph 3,
“Equity Awards; Cash Awards,” and Paragraph 4, “Continued Employment.”


(c)All claims and causes of action for past or future loss of pay or benefits,
expenses, damages for pain and suffering, mental anguish or emotional distress
damages, liquidated damages, punitive damages, compensatory damages, injunctive
relief, attorney’s fees, interest, court costs, physical or mental injury,
damage to reputation, and any other injury, loss, damage or expense or any other
legal or equitable remedy of any kind whatsoever.


(d)All claims and causes of action arising out of or in any way connected with,
directly or indirectly, Cornelius’ employment with the Company, or any incident
thereof, including, without limitation his treatment by the Company; the terms
and conditions of his employment; the manner or amounts in which Cornelius was
paid or compensated by the Company; and the separation of Cornelius’ employment.


(e)All claims and causes of action of any kind or character which could have
been alleged in any lawsuit or administrative charge, claim or proceeding that
could have been filed against the DRI Released Parties (or any one of them) by
any Cornelius Party on its own behalf or on behalf of any other person.


Nothing in this Agreement will prevent Cornelius from filing a charge or
complaint with the Equal Employment Opportunity Commission or any other federal
or state administrative agency, or participating in any investigation conducted
by any federal or state administrative agency; provided, however, that Cornelius
agrees that any right to personal legal or equitable relief he may have in
connection with such charge, complaint or investigation are hereby barred.


Cornelius acknowledges and agrees that the compensation referenced in Section 2
above does not constitute monies to which he would otherwise be entitled as a
result of his prior or current employment with the Company, and that these
monies constitute fair and adequate compensation for the promises and covenants
of Cornelius set forth in this Agreement. Cornelius agrees and acknowledges that
no further amounts are due to him for cash compensation of any nature
whatsoever, including salary, severance pay, or bonuses, or for equity awards,
employee benefits, deferred compensation, commissions, vacation pay, pension,
profit sharing benefits, health or welfare benefits, expense reimbursement,
consulting, outplacement services, attorneys’ fees, pay in lieu of notice, or
for any other amounts, except as specifically set forth in Paragraph 2,
“Resignation Consideration,” Paragraph 3, “Equity Awards; Cash Awards,” and
Paragraph 4, “Continued Employment.”


DRI also agrees not to sue and fully, finally and forever releases, acquits and
discharges Cornelius from any and all claims, demands, actions or liabilities of
whatever kind or character, whether known or unknown as of the Effective Date,
which DRI or anyone acting on its behalf has or might claim to have against
Cornelius for any and all injuries, damages (actual and punitive), losses,
attorneys’ fees, if any, incurred by DRI. Notwithstanding anything to the
contrary contained in this Agreement, DRI acknowledges that the Indemnification
Agreement dated September 1, 2006 by and between DRI and Cornelius shall
continue in full force and effect pursuant to the terms set forth, and for all
purposes contemplated, therein.


9.Consultation with Attorney and Review Period.



- 5 -

--------------------------------------------------------------------------------




(a)Cornelius is advised, and acknowledges that he has been advised, to consult
with an attorney prior to executing this Agreement concerning the meaning,
import, and legal significance of this Agreement. Cornelius acknowledges that he
has read this Agreement, as signified by his signature below, and is voluntarily
executing the same after, if sought, advice of counsel for the purposes and
consideration herein expressed.


(b)Cornelius affirms and agrees that he has read and understands the foregoing
terms of this Agreement; that he is over the age of eighteen (18) years and is
otherwise competent to execute this Agreement; that he was given this Agreement
on December 12, 2013, and has been given the opportunity to consider and accept
this Agreement until 10:00 a.m. on January 3, 2014 by signing it and returning
it to Phil Rykhoek, Chief Executive Officer of DRI at the address provided in
Section 11 below, after which time it would have expired and be void if not
received; that any changes to this Agreement from the one that was initially
presented on December 12, 2013 as a result of negotiation between him and the
Company, whether material or immaterial, did not restart or extend the running
of the applicable 21-day period of time in which he had to sign the Agreement;
that he is entering into this Agreement knowingly and voluntarily and without
any undue influence or pressures; and that it is a full and final resolution of
any and all claims, if any, which he may have against the DRI Released Parties
as defined above.


(c)Cornelius acknowledges that he shall be entitled to revoke this Agreement at
any time prior to the expiration of seven (7) days after the Execution Date by
providing written notice of such revocation to Phil Rykhoek, Chief Executive
Officer of DRI at the address provided in Section 11 below.


10.Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Texas.


11.Notice. Any notice, payment, demand or communication required or permitted to
be given by this Agreement shall be deemed to have been sufficiently given or
served for all purposes if delivered personally to and signed for by the party
or to any officer of the party to whom the same is directed or if sent by
registered or certified mail, return receipt requested, postage and charges
prepaid, addressed to such party at the address set forth below or to such other
address as shall have been furnished in writing by such party for whom the
communication is intended. Any such notice shall be deemed to be given on the
date so delivered.
Denbury Resources Inc.
5320 Legacy Drive
Plano, Texas 75024
Attention: James S. Matthews
General Counsel


Robert L. Cornelius
12028 Edgestone
Dallas, Texas 75230


12.Severability. In the event that any one or more of the provisions contained
in this Agreement is for any reason held to be unenforceable in any respect
under the laws of any state or of the United States of America, such
unenforceability will not affect any other provision of this Agreement, but with
respect only to the jurisdiction holding the provision to be unenforceable, this
Agreement will then be construed as if such unenforceable provision or
provisions had never been contained herein.


13.Entire Agreement. This Agreement constitutes the sole agreement between the
parties and supersedes any and all other agreements, oral or written, relating
to the subject matter covered by the Agreement, with the exception of (i) any
indemnity agreement which may exist between DRI and Cornelius, and which
indemnity agreement shall remain in force independent of this Agreement, and
(ii) the terms of DRI’s equity compensation plans and the award agreements made
thereunder which are not otherwise specifically addressed in this Agreement.


14.Waiver. Any waiver or breach of any of the terms of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions, or any
other terms or conditions, nor shall any failure to enforce any provisions
hereof operate as a waiver of such provision or any other provision hereof.


15.Assignment. This Agreement is personal to Cornelius and the rights and
interests of Cornelius hereunder may not be sold, transferred, assigned or
pledged.

- 6 -

--------------------------------------------------------------------------------






16.Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives, successors
(including specifically any successor to DRI by merger, reorganization or
otherwise).


17.Disputes.


(a)If a dispute arises under this Agreement arising out of, related to or in
connection with, the payment of amounts provided hereunder to be paid by DRI to
Cornelius, the timing of such payments or their calculation or, questions
regarding the breach of the terms hereof or the issue of arbitrability (a
“Dispute”), and the Dispute cannot be settled through direct discussions by the
parties within a reasonable amount of time, DRI and Cornelius agree that such
Disputes shall be referred to and finally resolved by binding arbitration in
accordance with the provisions of Exhibit A hereto. DRI and Cornelius will split
on an equal basis the actual fees and expenses of the arbitrators, and the
parties shall bear equally all other expenses of such arbitration, unless the
arbitrators determine that a different allocation would be more equitable. The
award of the arbitrators will be the exclusive remedy of the parties for such
Disputes.


(b)Jurisdiction and venue of any action relating to this Agreement or
Cornelius’s employment by the Company (subject to the provisions of Section
17(a) hereof), shall be in the federal or state courts sitting in, or having
jurisdiction over, Plano, Collin County, Texas.


IN WITNESS WHEREOF, the parties hereto affixed their signatures hereunder as of
the Execution Date.


 
DENBURY RESOURCES INC.
 
 
 
By:
/s/ James S. Matthews
 
Name:
James S. Matthews
 
Title:
Vice President and General Counsel
 
 
 
 
 
 
 
ROBERT L. CORNELIUS

 
 
 
 
/s/ Robert L. Cornelius




- 7 -

--------------------------------------------------------------------------------



EXHIBIT A


DISPUTE RESOLUTION PROCEDURES


1.Applicable Law/Arbitration. Venue for the arbitration provided under Section
17(a) of the Agreement shall be in Plano, Collin County, Texas. Except for the
limited rights described in Paragraph 9 below, the parties waive their right to
file a lawsuit in a court of law to prosecute any Dispute.


2.Negotiation. When a Dispute has arisen and negotiations have reached an
impasse, either party may give the other party written notice of the Dispute. In
the event such notice is given, the parties shall attempt to resolve the Dispute
promptly by negotiation. Within ten (10) days after delivery of the notice, the
receiving party shall submit to the other a written response. Thereafter, the
parties shall promptly attempt to resolve the Dispute. All reasonable requests
for information made by one party to the other will be honored.


3.Confidentiality of Settlement Negotiations. All negotiations and proceedings
pursuant to Paragraph 2 above are confidential and shall be treated as
compromise and settlement negotiations for purposes of applicable rules of
evidence and any additional confidentiality protections provided by applicable
law.


4.Commencement of Arbitration. If the Dispute has not been resolved by
negotiation within fifteen (15) days of the disputing party’s notice, or if the
parties have failed to confer within fifteen (15) days after delivery of the
notice, either party may then initiate arbitration by providing written notice
of arbitration to the other party. In order to be valid, the notice shall
contain a precise and complete statement of the Dispute. Within fifteen (15)
days of receipt of the notice initiating arbitration, the receiving party shall
respond by providing a written response which shall include its precise and
complete response to the Dispute, and which includes any counter Dispute that
the responding party may have.


5.Selection of Arbitrator(s). The arbitration may be conducted and decided by a
single person that is mutually agreeable to the parties and knowledgeable and
experienced in the type of matter that is the subject of the Dispute if a single
arbitrator can be agreed upon by the parties. If the parties cannot agree on a
single arbitrator within ten (10) days of the date of the response to the notice
of arbitration, then the arbitration shall be determined by a panel of three (3)
arbitrators. To select the three arbitrators, each party shall, within ten (10)
days of the expiration of the foregoing ten day period, select a person that it
believes has the qualifications set forth above as its designated arbitrator,
and such arbitrators so designated shall mutually agree upon a similarly
qualified third person to complete the arbitration panel and serve as its
chairman. In the event that the persons selected by the parties are unable to
agree upon a third member of the arbitration panel within ten (10) days after
the selection of the latter of the two arbitrators, then he/she shall be
selected from the CPR (as defined below) panel using the CPR rules. Once
selected, no arbitrator shall have any ex parte communications with either
party.


6.Arbitration Process. The arbitration hearing shall commence within a
reasonable time after the selection of the arbitrator(s), as set by the
arbitrator(s). The arbitrator(s), shall allow the parties to engage in
pre-hearing discovery, to include exchanging (i) requests for and production of
relevant documents, (ii) up to fifteen (15) interrogatories, (iii) up to fifteen
(15) requests for admissions, and producing for deposition and at the
arbitration hearing, up to four (4) persons within each parties’ control. Any
additional discovery shall only occur by agreement of the parties or as ordered
by the arbitrator(s) upon a finding of good cause. The arbitration shall be
conducted under the rules of the CPR International Institute for Conflict
Prevention & Resolution (“CPR”) in effect on the date of notice of the Dispute
for dispute resolution rules for non-administered arbitration of business
disputes. The parties may agree on such other rules to govern the arbitration
that are not set out in this provision as they may mutually deem necessary.


7.Arbitration Decision. The arbitrator(s) shall have the power to award interim
relief, and to grant specific performance. The arbitrator(s) may award interest
at the “prime rate” as listed under “Market Data” in the Wall Street Journal on
the date of any such award. Except as may be specifically limited elsewhere in
this Exhibit A, the arbitrator’s decision may be based on such factors and
evidence as the arbitrator(s) deems fit. The arbitrator(s) shall be required to
render a written decision to the parties no later than fifteen (15) days after
the completion of the hearing.


8.Arbitration Award. The award of a majority of the arbitrator(s) shall be
final, conclusive and binding. The award rendered by the arbitrator(s) may be
entered in any court having jurisdiction in respect thereof, including any court
in which an injunction may have been sought.



--------------------------------------------------------------------------------





9.Injunctive Relief. With respect to the Dispute, controversy or claim between
the parties, nothing in this Exhibit A shall prevent a party from immediately
seeking injunctive relief in a court to maintain the status quo during the
arbitration.

